SHELBY, Circuit Judge.
The case is fully stated in the opinion of the court below. 193 Fed. 160. We concur in the conclusion of the court that relief could not be granted on the bill as framed. It is clearly multifarious, and much of the relief prayed for relates to matters pending in a court of competent jurisdiction, where only the relief asked for could be obtained.
. [1] The agreement between the children of Jane M. Camp as to the disposition of her property was, of course, not binding on Jane M. Camp. But such agreements may, in equity, be binding on the parties to them. 1 Story’s Eq. Jur. (5th Ed.) § 265; . 2 Pomeroy’s Eq. Jur. (3d Ed.) § 931, note 6; Clendenning v. Wyatt, 54 Kan. 523, 38 Pac. 792, 33 L. R. A. 278, and note page 266; Parsons v. Ely, 45 Ill. 232; In re Garcelon, 104 Cal. 570, 38 Pac. 414, 32 L. R. A. 595, 43 Am. St. Rep. 134; Lewis v. Madison, 15 Va. 303; Wethered v. Wethered, 2 Eng. Ch. 184; s. c., 2 Sim. 183; Hyde v. White, 9 Eng. Ch. 425.
*683[2] The only real and substantial controversy between the parties to this suit, of which the court below had jurisdiction, is as to the 87 acres of land conveyed to Sarah A. Camp by Jane M. Camp. But that controversy, if presented at all by the bill, is so involved and covered up by other matters, of which the lower court had no jurisdiction, and which are irrelevant to the main question, that we find ourselves unable to hold that the court erred in sustaining the defenses presented. The bill contains no sufficient allegations of facts to show that the deed from Jane M. Camp to Sarah A. Camp of the 87 acres of land was obtained by undue influence or fraud. Mackall v. Mackall, 135 U. S. 167, 10 Sup. Ct. 705, 34 L. Ed. 84.
The deed to Sarah A. Camp from her mother bears date December 19, 1908. Her mother died June 3, 1911. She devises the same iand by her will to Sarah; but the testatrix had already parted with her title by the deed more than two years before her death, when the will became effective. If the bill had been written solely to enforce the agreement between the heirs, treating the procuring of the deed to the 87 acres as a breach of that agreement and seeking to obtain a decree that Sarah A. Camp held the 87 acres in trust, subject to the terms of the agreement between the expectant heirs of Jane M. Camp, a case would have been presented that at least required a defense by answer. Bispham’s Prin. of Eq. (7th Ed.) 149, § 91; Jones v. Van Doren, 130 U. S. 684, 691, 9 Sup. Ct. 685, 32 L. Ed. 1077. We cannot find in the bill sufficient averments, based on such a theory, to give it equity. It deals, as we have said, with other questions — trusteeships of Jane M. Camp’s separate estate, the administration of the estate of George H. Camp, controversies between the executors and controversies between the trustees, and many other irrelevant and disconnected matters — all interesting and important to the parties, but not susceptible of being grouped into one suit.
The decree dismissing the bill will be amended to make the dismissal without prejudice, and, as so amended, is affirmed.